      Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
    INC.

       Plaintiff,                              CIVIL ACTION NO:
                                               1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

       Defendant.

       DEFENDANT SEAN CLAGGETT’S INITIAL DISCLOSURES
      Pursuant to Federal Rule of Civil Procedure 26(a)(1) and Local Rule 26.1,

Defendant Sean Claggett (“Defendant” or “Claggett”) submits the following initial

disclosures.    These initial disclosures are based on the information currently

available to Defendant. Defendant reserves the right to amend, supplement, or

change these Initial Disclosures if and when new, additional, or different

information becomes available.

      1)     If the defendant is improperly identified, state defendant’s correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in this disclosure
response.

      Claggett has been properly identified.


      2)       Provide the names of any parties whom defendant contends are
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 2 of 10




necessary parties to this action, but who have not been named by plaintiff. If
defendant contends that there is a question of misjoinder of parties, provide the
reasons for defendant’s contention.

      Claggett does not contend there are necessary parties that have not been

named or there is misjoinder of parties.


     3)    Provide a detailed factual basis for the defense or defenses and any
counterclaims or crossclaims asserted by defendant in the responsive pleading.

      Claggett is a successful plaintiff’s attorney who resides in and maintains an

office in Las Vegas, Nevada. He handles cases throughout the United States.

      Claggett paid for and attended courses offered by The Keenan Trial Institute

(“Institute”) regarding trial tactics. Eventually, he became an instructor for the

Institute. Claggett was never an employee of Plaintiff, and did not receive any

compensation from Plaintiff or the Institute for teaching courses.

      Claggett no longer teaches courses offered by the Institute. Apparently,

although Claggett achieved significant recoveries in numerous cases, Claggett’s

relationship ended with the Institute because Don Keenan, Plaintiff’s principal,

disagreed with the manner in which Claggett handled cases. Since 2016, Claggett

has obtained three verdicts that have been recognized nationally as being the most

significant plaintiff verdicts and trials in the country. Claggett obtained these

verdicts using techniques that were at odds with Don Keenan’s dogmatic, one size


                                           2
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 3 of 10




fits all approach to teaching and trials. While Claggett has been obtaining some of

the most recognizable verdicts in the country since 2016, Don Keenan has failed to

get anything other than defense verdicts since this time. Since 2016, Don Keenan

has developed a reputation for settling his cases before verdict, and/or simply losing

at trial. Don’s jealousy over Claggett’s success lead Don Keenan to publicly attack

Claggett numerous times prior to Claggett ending the relationship with Keenan.

Since leaving the Institute, Claggett has continued to teach courses in trial tactics

and strategies.

      Plaintiff contends that it owns intellectual property which is used by the

Institute. Plaintiff asserts claims for misappropriation of trade secrets arising out of

a course that took place in September 2014 regarding voir dire techniques which

Claggett attended. Plaintiff claims that techniques taught at the course were trade

secrets, and that Claggett misappropriated the purported secret techniques by

discussing them in courses he taught about jury selection.

      None of the techniques discussed at the 2014 voir dire course are trade secrets

or were identified as such. Of course, it was intended that the attorneys who attended

and paid for the course use the techniques at trial. There was also never any

prohibition precluding the use and disclosure of the techniques; the techniques have

been discussed in public forums on numerous occasions; and the techniques can be


                                           3
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 4 of 10




ascertained by observing jury selection or reviewing transcripts of jury selection

where the techniques have been employed. Additionally, the topics taught to

Claggett at the voir dire course were simply questions that Don Keenan had taken

from other lawyers and jury consultants, such as Mo Levine, David Ball, Gary

Johnson, Keith Mitnik, Jerry Spence, and Richard Friedman. The Keenan Trial

Institute courses, including the voir dire course, is nothing more than Don Keenan

recycling other attorneys (not related with the KTI) work and claiming it as his own.

      At the course, Claggett signed a “Confidentiality Agreement”. The agreement,

however, does not identify any purported trade secrets and does not preclude the use

and disclosure of the techniques discussed during the course. Rather, the agreement

simply states, in relevant part, as follows:

            THIS AGREEMENT governs the disclosure of information
      between the undersigned guest at this event . . . and the Keenan’s Kids
      Foundation as the host for this event, “Keenan Ball College Court 4.”
             “Confidential Information” shall mean any and all technical and
      non-technical information related to this seminar provided by either
      party to the other, including but not limited to trade secrets, copyrighted
      information, proprietary information – including ideas, techniques, . . .
      inventions, know-how, processes . . . and information the disclosing
      party provides regarding third parties . . . .
             This confidentiality regards all formats and mediums, written or
      oral, and direct or indirect pieces of information. In consideration of
      this confidentiality, the undersigned agrees to the following
      undertaking:
             1.     No videotaping of any portion of the seminar.


                                           4
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 5 of 10




             2.     No audio recording of any portion of the seminar.
             3.     No photographs taken during the seminar.
             4.     Lastly, by signing this agreement, I state that I do not
                    represent any insurance companies, or self-insured
                    defendants.
             Each party represents and warrants to the other party that it has
      the requisite corporate authority to enter into and perform this
      Agreement, and its execution and performance under this Agreement,
      including its disclosure of Confidential Information to the Recipient,
      will not result in a breach of any obligation to any third party or infringe
      or otherwise violate any third party’s rights.

Plaintiff does not allege that Claggett breached any of the 4 undertakings (e.g.,

videotaping) in the agreement, and dropped claims that Claggett breached the

agreement.

      Put simply, no trade secrets were disclosed in the 2014 voir dire course; the

voir dire techniques discussed at the 2014 course are easily ascertainable, commonly

known and available to the public; the voir dire techniques discussed at the 2014

course are not even Don Keenan’s original ideas, as he got the techniques from other

attorneys not associated with the Keenan Trial Institute; Plaintiff did not take

reasonable steps to protect any techniques it now claims are secrets; and Claggett

has never misappropriated any “trade secret” purportedly owned by Plaintiff.

Plaintiff’s claims are factually, legally and facially defective and compelled the

filing of the pending motion to dismiss.




                                           5
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 6 of 10




      4)   Describe in detail all statutes, codes, regulations, legal principles,
standards and customs or usages, and illustrative case law which defendant
contends are applicable to this action.

Defend Trade Secrets Act 18 U.S.C. § 1836, et seq

Georgia Trade Secrets Act, O.C.G.A. § 10-1-760 et seq.

 Argos USA LLC v. Young, 1:18-CV-02797, 2019 WL 4125968, *5 (N.D. Ga. June
28, 2019) (A plaintiff claiming relief under the GTSA must prove that “‘(1) it had a
trade secret and (2) the opposing party misappropriated’” it.)

Northstar Healthcare Consulting, LLC v. Magellan Health, Inc., 1:17-CV-1071-
ODE, 2019 WL 4805558, *41-43 (N.D. Ga. July 10, 2019) (noting that, even as
between an employer and employee, “courts have rejected the notion” that “an
‘implicit understanding’ is sufficient to protect confidential material”)

Bithoney v. Fulton-DeKalb Hosp. Auth., 313 Ga. App. 335, 341, 721 S.E.2d 577,
582 (2011) (statute of frauds triggered where agreement incapable of being
performed in year)

Diamond Power Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1332-33 (N.D. Ga.
2007) (information “that has been publicly disclosed” through “sale or disclosure to
customers” is “not protected” by trade secret law, except where persons with whom
information is shared are “legally obligated, by express or implicit agreement or by
another duty imposed by law” to maintain its confidentiality)

 AmeriGas Propane, L.P. v. T-Bo Propane, Inc., 972 F. Supp. 685, 701 (S.D. Ga.
1997) (plaintiff’s sole reliance on unenforceable confidentiality agreement “cannot,
as a matter of law, amount to reasonable efforts to protect the secrecy of the subject
information”)

 Warehouse Solutions, Inc. v. Integrated Logistics, LLC, 610 Fed. App’x 881, 885
(11th Cir. 2015) (software developer’s steps to maintain secrecy were not reasonable
as a matter of law where program access was password controlled, and plaintiff
instructed reseller not to share the program except with customers who signed an


                                          6
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 7 of 10




express non-disclosure agreement, yet developer did not require reseller to sign any
non-disclosure agreement)



      5)    Provide the name and, if known, the address and telephone number
of each individual likely to have discoverable information that you may use to
support your claims or defenses, unless solely for impeachment, identifying the
subjects of the information. (Attach witness list to Initial Disclosures as
Attachment A.)

      See Attachment A.


       6)     Provide the name of any person who may be used at trial to present
evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all
experts described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written reports
to Initial Disclosures as Attachment B.)

      None at this time.


      7)     Provide a copy of, or description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attach document list and descriptions to Initial
Disclosures as Attachment C.)

      See Attachment C.


      8)    In the space provided below, provide a computation of any category
of damages claimed by you. In addition, include a copy of, or describe by category
and location of, the documents or other evidentiary material, not privileged or
protected from disclosure on which such computation is based, including
materials bearing on the nature and extent of injuries suffered, making such

                                          7
       Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 8 of 10




documents or evidentiary material available for inspection and copying under
Fed.R.Civ.P. 34. (Attach any copies and descriptions to Initial Disclosures as
Attachment D.)

      Not applicable.


       9)    If defendant contends that some other person or legal entity is, in
whole or in part, liable to the plaintiff or defendant in this matter, state the full
name, address, and telephone number of such person or entity and describe in
detail the basis of such liability.

      None at this time.


      10) Attach for inspection and copying as under Fed.R.Civ.P. 34 any
insurance agreement under which any person carrying on an insurance business
may be liable to satisfy part or all of a judgment which may be entered in this
action or to indemnify or reimburse for payments to satisfy the judgment.
(Attach copy of insurance agreement to Initial Disclosures as Attachment E.

      None at this time.


      Respectfully submitted on June 26, 2020.


                                 s / Joseph C. Sharp, Esq.
                                 Joseph C. Sharp, Esq.
                                 Georgia Bar No. 637965
                                 POLSINELLI PC
                                 1201 West Peachtree Street, NW, Suite 1100
                                 Atlanta, GA 30309
                                 Telephone: (404) 253-6000
                                 Facsimile: (404) 253-6060
                                 Email: jsharp@polsinelli.com

                                 Counsel for Defendant Sean Claggett

                                         8
      Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 9 of 10




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KEENAN’S KIDS FOUNDATION,
    INC.

      Plaintiff,                         CIVIL ACTION NO:
                                         1:20-cv-01702-WMR
v.

SEAN CLAGGETT,

      Defendant.

                    CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing DEFENDANT SEAN CLAGGETT’S
INITIAL DISCLOSURES has been prepared in Times New Roman, 14-point font,
in conformance with Local Rule 5.1C.

                                  s/ Joseph C. Sharp, Esq.
                                    Joseph C. Sharp, Esq.

                                   Counsel for Defendant Sean Claggett




                                    9
      Case 1:20-cv-01702-WMR Document 14 Filed 06/26/20 Page 10 of 10




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 KEENAN’S KIDS FOUNDATION,
     INC.

       Plaintiff,                               CIVIL ACTION NO:
                                                1:20-cv-01702-WMR
 v.

 SEAN CLAGGETT,

       Defendant.

                          CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, I have electronically filed the foregoing
DEFENDANT SEAN CLAGGETT’S INITIAL DISCLOSURES with the Clerk
of Court using the CM/ECF system, which will automatically send notice of its filing
to the following counsel of record:

               John M. Bowler, Esq. (john.bowler@troutman.com)
           Michael D. Hobbs, Jr., Esq. (michael.hobbs@troutman.com)
          Lindsay Mitchell Henner, Esq. (lindsay.henner@troutman.com)
                         TROUTMAN SANDERS LLP
                            600 Peachtree Street, NE
                       Bank of America Plaza, Suite 3000
                              Atlanta, GA 30308

Respectfully submitted this 26th day of June, 2020.

                                 s/ Joseph C. Sharp, Esq.
                                 Joseph C. Sharp, Esq.

                                 Counsel for Defendant Sean Claggett



                                          10
